DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application No. 62/642,766, filed March 14th, 2018.
Information Disclosure Statement
The information disclosure statements filed March 3rd, 2019 and June 7th, 2019 have been considered. 
Claim Interpretation
The term(s) “for”, “positionable”, and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Amendment
The present amendment, filed on or after November 11th, 2020 has been entered. Claims remain 1-20 were pending. Claims 1, 7, 14, and 20 have been amended. Claim 13 has been canceled. Applicant’s amendments to the claims have remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action mailed September 4th, 2020.
Specification
The disclosure is objected to because of the following informalities:
Para [0036] line 12 recite “10-24 AGW”, but should recite “10-24 AWG”.   
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre (WO 2008/106717 A1 as provided on IDS dated 6/7/2019) in view of Schiefer et al. (US 2010/0211147 A1) herein after Schiefer and Klett et al. (US 2016/0057830 A1) herein after Klett.
Regarding claim 1, Ayre teaches an implantable radiofrequency receiving coil configured to electrically couple with a radiofrequency source coil for transcutaneous energy transfer (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or the receiving coil comprising: at least one copper conductor defining a coil and configured to power an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)”and Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”), but does not explicitly teach the at least one solid copper conductor being coated with tantalum and is between 10-24 American Wire Gauge and 6-14 turns. 
However, Schiefer discloses the at least one copper conductor being coated with tantalum (Para [0078] “With such a clad material for stimulation electrodes with a core made from especially conductive metal, for example with a specific electric resistance of less than 12 .mu..OMEGA.cm, such as Ag, Cu, Al, or Au, and a jacket made from tantalum or niobium-based metal” and fig. 7 and Para [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable radiofrequency receiving coil of Ayre to further include the at least one copper conductor being coated with tantalum as disclosed by Schiefer as a way to improve the reliability, for example, the corrosion stability, the workability, and the mechanical stability of medical cables (Schiefer Para [0044]). 
Furthermore, Klett discloses a solid copper core conductor between 6-14 AWG and typically 3-5 turns (Para [0061] and fig. 12: typically having 3-5 turns includes having more turns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified to have receiving coil of Ayre in view of Schiefer to 
Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by the combination of Ayre in view of Schiefer and Klett with the copper conductor is between 10-24 American Wire Gauge and 6-14 turns, because Applicant has not disclosed that the copper conductor is between 10-24 American Wire Gauge and 6-14 turns provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with 6-14 AWG and 3-5 turns as taught by the combination of Ayre in view of Schiefer and Klett, because it provides a wire gauge and coil size which improves versatility by being capable of receiving varies amounts of power to power the device and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the combination of Ayre in view of Schiefer and Klett.
 	Therefore, it would have been an obvious matter of design choice to modify the combination of Ayre in view of Schiefer and Klett to obtain the invention as specified in the claim(s).
Furthermore, would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by the combination of Ayre in view of Schiefer and Klett with copper conductor is between 10-24 American Wire Gauge and 6-14 turns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re 
Regarding claim 2, the combination of Ayre in view of Schiefer and Klett further discloses, wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors (Schiefer fig. 7 and Para [0098]).
Regarding claim 3, Ayre further teaches wherein the receiving coil defines a Litz wire (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Regarding claim 4, the combination of Ayre in view of Schiefer and Klett further discloses wherein the tantalum completely surrounds the at least one copper conductor (Schiefer fig. 7 and Para [0098]).
Regarding claim 5, Ayre further teaches wherein the at least one copper conductor is entirely composed of copper (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Schiefer and Klett as applied to claim 1 above, and further in view of Stewart et al. (US 2014/0052119 A1) herein after Stewart.
Regarding claim 6, Ayre in view of Schiefer and Klett discloses the receiving coil of claim 1, but does not explicitly disclose wherein the tantalum includes tantalum pentoxide.
However, Stewart discloses wherein the tantalum includes tantalum pentoxide (Para [0018] “forming a tantalum pentoxide layer on a tantalum surface”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the receiving coil of Ayre in view of Schiefer and Klett to further include wherein the tantalum includes tantalum pentoxide as disclosed by Stewart as a way to provide a material that is selectively conductive to allow for high frequency current conduction (RF energy), but the blockage of DC transmission. 
Claims 7-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Schiefer and Seifried et al. (US Patent 5,531,003) herein after Seifried.
Regarding claim 7, Ayre teaches a transcutaneous energy transfer system for powering an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)” and Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”), comprising: a source coil positionable on a patient's skin (Page 7 lines 8-10 “an external TETS coil 30 and power supply (either battery or mains power connection), 10 or a TETS coil 30, power supply and controller”); a battery electrically coupled to the source coil (Page 7 lines 6-7 “the third coil 30 may be connected only to a power source, such as a battery and/or mains power supply”), the source coil being configured to transfer electrical energy through the patient's skin (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 a receiving coil implantable within the patient, the receiving coil being configured to receive the energy transferred by the source coil (Page 6 lines 1-2 “The TETS comprises first and second internal coils 26, 28 configured for electrical transcutaneous connection to a third external coil 30”, fig. 1, and fig. 2), the receiving coil including at least one copper conductor defining a coil and configured to power the implantable blood pump (Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire” Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”); and the implantable blood pump being electrically coupled to the receiving coil (fig. 1 and fig. 2 and Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”), but does not explicitly teach the at least one copper conductor being coated with one from the group consisting of graphene and tantalum and the receiving coil including a niobium pin at its distal end.
However, Schiefer discloses the at least one copper conductor being coated with one from the group consisting of graphene and tantalum (Para [0078] “With such a clad material for stimulation electrodes with a core made from especially conductive metal, for example with a specific electric resistance of less than 12 .mu..OMEGA.cm, such as Ag, Cu, Al, or Au, and a jacket made from tantalum or niobium-based metal” and fig. 7 and Para [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the transcutaneous energy transfer system of Ayre to further include the at least one copper conductor being coated with one from the group consisting of graphene and tantalum disclosed by Schiefer as a way to improve the reliability, 
Furthermore, Seifried discloses a niobium pin at a distal end of a conductor for an implanted medical device (fig. 1 and Column 2 lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Schiefer to further include a niobium pin at the distal end of the receiving coil as disclosed by Seifried for the purpose of making electrical connection to any "contained" electrical device which is to be sealed from its ambient environment (Seifried column 2 lines 8-10) and niobium includes a high hardness which improves connections with another device.
Regarding claim 8, the combination of Ayre in view of Schiefer and Seifried further discloses wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors (Schiefer fig. 7 and Para [0098]).
Regarding claim 9, Ayre further teaches wherein the receiving coil defines a Litz wire (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Regarding claim 10, the combination of Ayre in view of Schiefer and Seifried further discloses wherein each of the plurality of conductors is coated with tantalum, and wherein the tantalum completely surrounds the at least one copper conductor 
Regarding claim 11, Ayre further teaches wherein the at least one copper conductor is entirely composed of copper (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Regarding claims 14-16, Ayre further teaches wherein the implantable blood pump is electrically coupled to a controller implanted within the patient’s body (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller being configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”), wherein the controller is electrically coupled to the receiving coil (Page 6 lines 2-3 “In this embodiment, the first coil 26 is electrically connected to the controller 18 by way of cabling 32”), and wherein the controller is powered by the receiving coil (Page 5 lines 29-30).
Regarding claim 17, Ayre further teaches wherein the receiving coil is disposed in a non-hermetic package (Page 9 lines 6-10 “To prevent corrosion or accidental breakage of the wire, the wire may be encapsulated within a relatively flexible and fluid impermeable polymer which acts a barrier or shield for the coils. Examples of the material that may be suitable for this shielding include: perfluoroalkoxy polymer resin ('PFA'), polyurethane ('PU'), 10 polyetheretherketone (PEEK), silicone, and/or Parylene C”).
Regarding claim 19, Ayre further teaches wherein receiving coil does not include welds and joints (fig. 1 and fig. 2 coil 26).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Schiefer and Seifried as applied to claim 7 above, and further in view of Stewart et al. (US 2014/0052119 A1) herein after Stewart.
Regarding claim 12, Ayre in view of Schiefer and Seifried discloses the receiving coil of claim 7, but does not explicitly disclose wherein the tantalum includes tantalum pentoxide.
However, Stewart discloses wherein the tantalum includes tantalum pentoxide (Para [0018] “forming a tantalum pentoxide layer on a tantalum surface”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the receiving coil of Ayre in view of Schiefer and Seifried to further include wherein the tantalum includes tantalum pentoxide as disclosed by Stewart as a way to provide a material that is selectively conductive to allow for high frequency current conduction (RF energy), but the blockage of DC transmission. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Schiefer and Seifried as applied to claim 7 above, and further in view of Roy et al. (US 2014/011019 A1) herein after Roy.
Regarding claim 18, the combination of Ayre in view of Schiefer and Seifried discloses the transcutaneous energy transfer system of claim 7, but does not explicitly disclose wherein each of the plurality of conductors is coated with graphene.
However, Roy discloses wherein each of the plurality of conductors is coated with graphene (Para [0360] “The source and device coils can be fabricated from a variety of conducting materials including, for example, litz wire, solid core wire, copper tubing, copper ribbon and any structure that has been coated with a high conductivity material such as copper, silver, gold, or graphene”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Schiefer, Stewart and Seifried.
Regarding claim 20, Ayre teaches a transcutaneous energy transfer system for powering an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)”), comprising: a substantially planar source coil positionable on a patient's skin (Page 7 lines 8-10 “an external TETS coil 30 and power supply (either battery or mains power connection), 10 or a TETS coil 30, power supply and controller”); a battery electrically coupled to the source coil (Page 7 lines 6-7 “the third coil 30 may be connected only to a power source, such as a battery and/or mains power supply”), the source coil being configured to transfer electrical energy through the patient's skin into a body of the patient (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or second coil 26,28.”); a receiving coil implantable within the patient, the receiving coil being configured to receive the energy transferred by the source coil (Page 6 lines 1-2 “The TETS comprises first and second internal coils 26, 28 configured for electrical transcutaneous connection to a third external coil 30”, fig. 1, and fig. 2), the receiving coil including a plurality of copper conductors defining a planar coil and configured to power and electrically couple with the implantable blood pump and defining a Litz configuration (Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”) without welds and joints (fig. 1 and fig. 2 coil 26); and a controller implantable within the patient and electrically coupled to the battery and to the receiving coil (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”), but does not explicitly teach each the plurality of copper conductors being coated with tantalum pentoxide. 
However, Schiefer discloses each the plurality of copper conductors being coated with tantalum (Para [0078] “With such a clad material for stimulation electrodes with a core made from especially conductive metal, for example with a specific electric resistance of less than 12 .mu..OMEGA.cm, such as Ag, Cu, Al, or Au, and a jacket made from tantalum or niobium-based metal”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the transcutaneous energy transfer system of Ayre to further include each the plurality of copper conductors being coated with tantalum as disclosed by Schiefer as a way to improve the reliability, for example, the corrosion stability, the workability, and the mechanical stability of medical cables (Schiefer Para [0044]).
Furthermore, Stewart discloses a tantalum pentoxide coating on tantalum (Para [0018] “forming a tantalum pentoxide layer on a tantalum
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the receiving coil of Ayre in view of Schiefer to further include a tantalum pentoxide coating as disclosed by Stewart as a way to provide a material that is selectively conductive to allow for high frequency current conduction (RF energy), but the blockage of DC transmission. 
Moreover, Seifried discloses a niobium pin at a distal end for an electrical feedthrough (fig. 1 and Column 2 lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Schiefer to further include a niobium pin at the distal end of the receiving coil as disclosed by Seifried for the purpose of making electrical connection to any "contained" electrical device which is to be sealed from its ambient environment (Seifried column 2 lines 8-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792